Citation Nr: 1503509	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-09 812	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from August 22, 1974, to March 13, 1975 and his DD 214 of that period of service does not reflect any military occupational specialty.  He thereafter served in the Illinois National Guard until 1999.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequently, a February 2010 rating decision found that new and material evidence had been received to reopen the claims but the prior September 2009 denials of service connection were confirmed and continued.  However, the February 2010 Notice of Disagreement (NOD) which initiated this appeal was received within one year of the notification of the September 2009 rating decision and, so, the appeal stems from the September 2009 rating decision.  As such, new and material evidence is not required to reopen the claims.  

The Veteran and his nephew testified at a hearing in February 2013 before the undersigned sitting at the RO in Little Rock, Arkansas.  A transcript thereof is contained within Virtual VA.  At that time the record was held open for 30 days for the submission of additional evidence.  However, none has been submitted.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, review of which does not reveal anything pertinent to the present appeal except the transcript of the travel Board hearing in Virtual VA.  


FINDINGS OF FACT

1.  A hearing loss by VA standards is not shown in the right ear at any time and a hearing loss by VA standards in the left ear is first shown decades after active military service and after service in the reserves; and is not related to the Veteran's military service, including any in-service acoustic trauma, disease or injury during any period of ACDUTRA or any injury during INACDUTRA.  

2.  Chronic bilateral tinnitus was first demonstrated many years after active service and after service in the reserves; and is not related to the Veteran's military service, including any in-service acoustic trauma, disease or injury during any period of ACDUTRA or any injury during INACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 Fed.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 307, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of respective evidence gathering duties and all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, prior to the September 2009 denial, the RO provided the Veteran with notice of the elements required for service connection by RO letter of June 2009.  

The service treatment records (STRs) of the Veteran's service in 1974 and 1975 have not been located.  However, his STRs following his service in 1974 and 1975 are on file.  Also on file are VA treatment records.  

In the Veteran's August 2009 claim he cited Charles v. Principi, 16 Vet. App. 370 (2002) for the legal proposition that when there is competent evidence of tinnitus during and after service, a claimant is entitled to a VA examination to obtain an opinion as to the possibility of a nexus of the claimed tinnitus to military service.   Here, the Veteran was afforded a VA examination as to both claims in August 2009.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  The audiology examiner reviewed the evidentiary record, noted the Veteran's history, and conducted a physical examination.  There is no contention, must less a showing, that the opinion is in any manner deficient, and for the reasons stated the examination is adequate.  

38 C.F.R. § 3.103(c)(2) requires that a presiding official fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The duty to suggest overlooked evidence relates to situations "when the record is missing any evidence on [an] issue [material to substantiating the claim] or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496) (by Order of January 12, 2015, the United States Court of Appeals for Veterans Claims withdrew the en banc decision in Leavy v. McDonald, No. 12-1833, slip op. (U.S. Vet. App. November 14, 2014) (en banc)).

At the hearing it was not suggested to the Veteran that he obtain a medical opinion addressing whether his claimed hearing loss and tinnitus are related to military service.  Nevertheless, it was agreed that the record was to be held open for 30 days for the submission of additional evidence, which the service representative indicated would be in the form of medical literature addressing a connection between acoustic trauma and both hearing loss and tinnitus.  However, no such evidence had been received.  Thus, there is no prejudice to the Veteran in this regard.  

The hearing in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  At the hearing the Veteran was informed of the elements needed to substantiate a claim for service connection based on in-service incurrence.  Page 14 of the transcript.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Also not required are the assessment of credibility and probative value of evidence to determine the missing elements for claim substantiation; mining the record for all latent issues; discussing what regulations are potentially applicable to all such issues, or an explanation of all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493). 

The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  Leavey, slip op. at 9 (citing Bryant, 23 Vet. App. at 496).  If the hearing transcript reflects an understanding by the claimant and any representative as to the outstanding issue material to establishing a claim loss, such that the "clarity and completeness of the hearing record" was assured, no more is required.  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc).  

In this case, given the information furnished the Veteran in the VCAA letter, the rating decision appealed, and the March 2010 SOC, and the proceedings at the travel Board hearing, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met.   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

STRs during the Veteran's active duty in 1974 and 1975 are not available.  

Audiometric testing on examination for the reserves in July 1982 revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
10
5
10
Not Tested
15
Left Ear
5
5
10
Not Tested
10

In 1985 the Veteran filed a claim with VA for service connection for residuals of physical injuries and was afforded a VA general medical examination in 1985, at which time he made no reference to have a hearing loss and the examination specifically noted that a hearing loss was not noted. 

On audiometric testing on March 20, 1987, hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
15
10
20
20
5
Left Ear
0
0
15
0
10

On audiometric testing on periodic examination on March 25, 1987, hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
0
0
0
10
5
Left Ear
0
0
5
0
0

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss.  

On audiometric testing on periodic examination in October 1990, hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
15
5
5
5
5
Left Ear
15
5
5
5
5

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss.  

On audiometric testing on periodic examination in January 1994, hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
15
15
15
10
0
Left Ear
20
10
10
10
10

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss.  

The Veteran initially attended a VA examination in August 2009.  However, on examination at that time he had impacted cerumen in each ear.  The cerumen was removed from the right ear but could not be removed from his left ear.  He was instructed on how to clean his ears and was to return for re-examination.  

The Veteran was afforded another VA examination later in August 2009, at which time the claim file was not available for review.  The Veteran reported having bilateral hearing loss which was worse in the left ear.  He reported that the onset was during military service in the reserves.  He had the most difficulty hearing family members from another room.  When he was working, he had difficulty hearing and understanding his co-workers.  He reported having bilateral intermittent tinnitus, the onset of which was around 1984 to 1986.  There was no precipitating event.  He reported having been exposed during service to excessive noise as a diesel mechanic but that he had used hearing protection.  As a civilian he had worked as a meat cutter for 20 years.  He denied a history of civilian recreational noise exposure.  He also denied a medical history or ototoxic drug history as to hearing loss.  He attributed his hearing loss to his military service.  Otoscopic evaluation revealed the right ear canal was free of cerumen.  The left ear canal was irrigated without incident and the tympanic membrane was clearly visualized.  

Audiometric testing on VA examination in August 2009 revealed hearing acuity, in decibels, at certain frequencies was as shown below:

Hertz (Hz)
500
1,000
2,000
3,000
4,000
Right Ear
20
15
20
15
20
Left Ear
15
20
25
25
40

His speech discrimination score was 100 percent in the right ear, at 70 decibels, and 92 percent in the left ear at 80 decibels.  

The diagnosis was that the puretone test results disclosed normal hearing in the right ear and a normal to moderately severe sensorineural hearing loss in the left ear.  Speech reception thresholds were in agreement with puretone test results.  Word recognition scores were excellent, bilaterally.  Tympanograms revealed normal middle ear pressure and mobility in the right ear and slight negative pressure with normal mobility in the left ear.  Acoustic reflex thresholds were present at normal levels, bilaterally.  Because the claim file was not available, an opinion could not be rendered.  

Subsequently, the claim file was made available to the VA examiner later in August 2009, at which time it was observed that the record indicated normal hearing, bilaterally, from 500 to 4,000 Hz in July 1982 and March 1987, and normal hearing bilaterally from 500 to 6,000 Hz in October 1990.  There was also normal hearing, bilaterally, from 500 to 8,000 Hz in January 1994.  The Veteran indicated that he was in the National Guard in 1974 and 1975, but was not activated.  The examiner stated that the Veteran had normal hearing bilaterally up to 20 years following his military exposure during active service from 1974 to 1975.  Due to normal hearing bilaterally for 20 years after active service military exposure, and the delay of onset of tinnitus symptoms to 10 years after such military exposure, it was the examiner's opinion that it was not at least as likely as not that the Veteran's hearing loss or tinnitus was related to active military service.  

At the travel Board hearing the Veteran's service representative stated that the Veteran was exposed to loud noise in performing his military duties as a diesel mechanic and a "tractor-trailer" mechanic.  It was agreed that they be allowed 30 days to submit documentation of studies that linked this type of occupation with hearing loss later in life.  The Veteran testified that during his military exposure he had not worn hearing protection.  After military service he had worked at a grocery store cutting meat and working at cash registers.  He testified that after he got out of military service in 1975 he had not begun to detect a noticeable hearing loss until sometime later but he had been exposed to loud noise his military service.  

The Veteran also testified that during military service, at the end of a working day of being exposed to loud noise, he would have a bit of trouble hearing.  However, he had not sought medication attention during service for difficulty hearing.  He was not now being treated for either hearing loss or tinnitus.  He also had no postservice recreational noise exposure, he had not hunted, and he did not even own any guns.  The Veteran's nephew verified that the Veteran had no postservice recreational activities that had exposed the Veteran to loud noise.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA); or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Certain conditions, such a sensorineural hearing loss (as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after active service.  38 U.S.C.A. § 1112 (West 2002) 38 C.F.R. §§ 3.307, 3.309 (2013).  A chronic disease, listed at 38 C.F.R. § 3.309(a), shown during service or within one year of service discharge is presumed to be of service origin and subsequent manifestations, however remote, will be service-connected unless clearly shown to be due to inter-current cause.  To be shown as a chronic disease, there must be a combination of manifestations to identify the disease and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis which merely includes the word "chronic."  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, when a disease 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues are either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).   

The credibility of lay evidence is not refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor, particularly if such absence was in circumstances when medical records ordinarily would have recorded the matter.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) and Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Other credibility factors are the lapse of time in recollecting event, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511 - 12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) and Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997).  

In adjudicating a claim for VA benefits on the merits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

If, as here, a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss, to include a sensorineural hearing loss, and tinnitus is not warranted.  In this regard, the Veteran's STRs are negative for tinnitus and a diagnosed chronic hearing loss, including sensorineural hearing loss, which is a listed chronic disease at 38 C.F.R. § 3.309(a), i.e., an organic disease of the nervous system.  Specifically, the STRs do not confirm that he complained of or was treated for hearing loss or tinnitus.  Repeated audiometric testing as recently as 1994 did not document the presence of a hearing loss in either ear.  

Moreover, no audiometric testing has ever documented a hearing loss in the right ear, including the VA audiometric testing in 2009.  That testing documented, for the very first time, a sensorineural hearing loss in the left ear.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, in-service audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of in-service audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded in-service exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, in this case the audiometric testing conducted after the Veteran's brief period of active duty in 1974 and 1975, over many years during his service in the reserves never documented a hearing loss in either ear.  Thus, the holding in Hensley, Id., is inapposite.  Moreover, a fair reading of the 2009 VA audiology examination report, and the later addendum, reflects that the audiologist was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist was stating that, according to his knowledge, experience, and judgment, noise induced hearing loss in the left ear had not been shown to manifest until years after the offending in-service noise had ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that causes chronic hearing loss and tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a sensorineural hearing loss and tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that his current hearing loss, which is in the left ear only, including a sensorineural hearing loss, and tinnitus should be conceded as being due to in-service acoustic trauma.  

The 2009 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current bilateral hearing loss and tinnitus were unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.   

Significantly, the Veteran's first reports of hearing loss and tinnitus, and attempts to link them to in-service acoustic trauma, do not antedate filing is claim in 2009, a time over three decades after his 1975 discharge from active service and a decade after his 1999 release from the reserves.  

Moreover, any contention that he has had a hearing loss since military service contrasts with the finding at the 1985 VA general medical examination that no hearing loss was noted, albeit no audiometric testing was done at that time.  On the other hand, while no audiometric testing was done by VA in 1985, the Veteran then had the opportunity to complain of hearing loss and tinnitus, but did not do so.  

Further, the Board finds it significant that he had not filed a claim for service connection for hearing loss and tinnitus until 2009, over three decades after his active service and a decade after his service in the reserves.  Since he was well aware of potential entitlement to VA benefits when he claimed service connection for residuals of physical injuries in 1985, it would be reasonable to expect that if he had had a hearing loss or tinnitus, or noticed deceased hearing acuity or tinnitus in 1985, that he would at that time have filed claims for service connection for the disorders.  However, he did not and this suggests that he did not have or believe that he had a hearing loss or tinnitus at that time.  Moreover, he has not proffered any reason for not having filed claims for service connection for bilateral hearing loss and bilateral tinnitus at that time.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss and tinnitus during service; audiometric testing over many years in the reserves which found no elevated threshold levels at any relevant frequency in either ear; his not having complained of hearing loss or tinnitus in 1985 and, in fact, not until recently; his not having sought treatment or disability compensation for hearing loss or tinnitus until 2009; to be persuasive evidence against his claims.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  Here, if the Veteran had in fact had chronic hearing loss or tinnitus since alleged acoustic trauma during active duty, or even in the reserves, it would be reasonable to expect that he would have claimed these when he first had an opportunity for file a claim for VA disability compensation, such as when he claimed service connection for injuries in 1985.  However, he did not.  Also, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service, either active duty or in the reserves, of any hearing loss or tinnitus, or a diagnosis within one year of active service discharge in March 1975 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  His statement that he had hearing difficulties or tinnitus even during active military service or in the reserves are simply too vague to suggest, much less establish, that he was given a formal diagnosis of a hearing loss or tinnitus during either active service or service in the reserves.  Similarly, there is no opinion of record from a competent medical source relating any hearing loss or tinnitus to any period of military service (the 3rd circumstance under Jandreau).  

The Veteran may believe that his now chronic hearing loss and tinnitus are related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss and tinnitus is shown by the absence of contemporaneous clinical or lay evidence of each until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claims.  Rather, it is probative evidence against the claims.  

Therefore, the Board finds that because the Veteran's chronic hearing loss, including a sensorineural hearing loss, and tinnitus were first manifested several decades after active service and long after service in the reserves, and any acoustic trauma during either, they are not related to any disease, injury, or incident of military service, service connection for such disorders is not warranted.  Moreover, as indicated previously, because the allegations regarding continuity of symptomatology are not credible, presumptive service connection for a chronic disease, i.e., sensorineural hearing loss, is not warranted, nor is the current sensorineural hearing loss in the left ear shown within one year of the March 1975 discharge from active service.  

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


